Citation Nr: 1139937	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  10-14 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to January 1985.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2009 decision letter of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin, which denied the benefits sought on appeal.


FINDING OF FACT

The Veteran's period of active service from October 1982 to January 1985 was not during a period of war.


CONCLUSION OF LAW

The basic requirements for entitlement to nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 101, 1521, 5303 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.2, 3.3, 3.12 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The U.S. Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Moreover, VA will refrain from providing assistance in obtaining evidence where the claimant is ineligible for the benefits sought because of lack of qualifying service, lack of veteran status, or other lack of legal eligibility.  38 C.F.R. § 3.159(d).  In the instant case, the determinative facts (whether the Veteran had wartime service) are not in dispute.  Resolution of the Veteran's appeal is dependent on interpretation of the regulations pertaining to the assignment of nonservice-connected pension benefits.  Because there is no reasonable possibility that further notice or assistance would aid in substantiating this claim, any VCAA notice or assistance deficiencies are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

B.  Nonservice-Connected Pension Benefits

Under 38 U.S.C.A. § 1521, pension is payable to a veteran who meets the service requirements and who is permanently and totally disabled due to nonservice-connected disabilities that are not the result of willful misconduct.  38 U.S.C.A. § 1521(a) (West 2002 & Supp. 2010).  A veteran meets the service requirements if such veteran served in the active military, naval, or air service: (1) for ninety (90) days or more during a period of war, (2) during a period of war and was discharged or released from such service for a service-connected disability, (3) for a period of 90 consecutive days or more and such period began or ended during a period of war, or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j).

The Veteran's Form DD-214 reflects that he served on active duty from October 1982 to January 1985.  This period of active duty, however, is between the Vietnam Era and the Persian Gulf War.  Specifically, for veterans who served on active duty in the Republic of Vietnam, recognized service during the Vietnam Era extends from a period beginning on February 28, 1961 and ending on May 7, 1975.  For veterans who did not serve in the Republic of Vietnam, recognized service during the Vietnam Era extends from a period beginning on August 5, 1964 and ending on May 7, 1975.  Veterans who served on active duty from August 2, 1990, through a future date to be prescribed by Presidential proclamation or law, are considered to have served during the Persian Gulf War.  38 C.F.R. § 3.2 (f), (i) (2010).

Unfortunately, the Veteran's active service was not in a recognized wartime era.  The Board acknowledges the Veteran's statements that he was involved in military actions in Grenada and Lebanon.  See April 2010 VA Form 9.  However, this service was not during one of the legally recognized periods of war that constitute wartime service for purposes of establishing eligibility for nonservice-connected pension.  38 C.F.R. § 3.2.  As his service dates do not correspond to any recognized period of war as defined by 38 C.F.R. § 3.2, the Veteran does not meet the basic eligibility requirements for pension entitlement.

In summary, the Veteran does not have verified wartime service and, therefore, the basic eligibility requirements for establishing entitlement to VA nonservice-connected pension benefits have not been met.  In this case, the law is dispositive, and basic eligibility for nonservice-connected pension benefits is precluded based upon the Veteran's period of service; therefore, eligibility for nonservice-connected pension benefits must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to nonservice-connected pension benefits is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


